Citation Nr: 0015464	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  95-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran, who died in April 1990, served on active duty 
from May 1943 to November 1945, from February 1946 to 
December 1948, and from May 1951 to February 1952.  The 
appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant had requested and was 
scheduled for a hearing in May 1995; however, in April 1995, 
she requested that the hearing be canceled.  The Board 
REMANDED the case to the RO in September 1996 and January 
1999 for additional development.  The case has been returned 
to the Board for adjudication.


FINDINGS OF FACT

1.  The cause of the veteran's death was certified as 
prolymphocytic leukemia.

2.  The veteran was not exposed to ionizing radiation during 
service.

3.  The veteran did not participate in a "radiation- risk 
activity" as defined at 38 C.F.R. § 3.309(d)(3).

4.  Competent medical evidence attributing the veteran's 
cause of death to service has not been presented.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has not contended that the veteran's 
prolymphocytic leukemia was manifested during service or 
within one year of separation from service.  Rather, she 
asserts that the veteran's death was due to his exposure to 
ionizing radiation during service as his ship, the USS 
MAKASSAR STRAIT, was in the area of Japan after the bombing 
of Hiroshima and Nagasaki, and that the veteran spent 6 
months in Japan in 1951.

Initially, it is necessary to determine if the appellant has 
submitted a well grounded claim with the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 3.312 
(1999).  

Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 
several types of cancer that are presumptively service 
connected provided that the veteran participated in a 
"radiation- risk activity".  38 U.S.C.A. § 1112(c) (West 
1991); see also 38 C.F.R. § 3.309(d) (1999).  Second, 38 
C.F.R. § 3.311(b) (1999) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Davis v. Brown, 10 Vet. App. 209 (1997) (citing 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997)).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within an applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
§ 3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1).  In all claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946, dosage data will be 
requested from the Department of Defense.  

A radiogenic disease is defined as a disease that may be 
induced by ionizing radiation and includes those disease 
listed at 38 C.F.R. § 3.311(b)(2)(1999).  When it is 
determined that a veteran was exposed to ionizing radiation 
as claimed, and the veteran subsequently developed a 
radiogenic disease which first became manifest within the 
period specified in 38 C.F.R. § 3.311(b)(5), the claim, 
before its adjudication, shall be referred to the Under 
Secretary for Benefits for consideration as to whether the 
disease resulted from exposure to ionizing radiation in 
service.  If, however, it is determined that the veteran was 
not exposed to ionizing radiation as claimed, or that he did 
not develop a radiogenic disease, or it did not become 
manifest within the specified period, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances, pursuant to 38 
C.F.R. § 3.311(b)(1), (2), (5).  See also Hilkert v. West, 11 
Vet. App. 284, 290 (1998).

Service records indicate that the veteran, while serving 
aboard the USS MAKASSAR STRAIT from August 1944 to November 
1945 participated in operations resulting in the occupation 
of IWO JIMA and OKINAWA.  In an August 1999 letter, the 
Defense Threat Reduction Agency stated that the USS MAKASSAR 
STRAIT operated in the vicinity of Pearl Harbor and San Diego 
from August to November 1945, and that the available naval 
records do not document that the USS MAKASSAR STRAIT operated 
in the vicinity of either Hiroshima or Nagasaki.  The Defense 
Threat Reduction Agency also noted that the veteran's arrival 
in Japan in July 1951 was after July 1, 1946, precluding 
consideration as a member of the American occupation of 
Hiroshima or Nagasaki.  There was no indication that the 
veteran served in direct support or was present at Operation 
GREENHOUSE or Operation BUSTER-JANGLE, nuclear weapon testing 
that took place during his period of service in 1951.  
According to the Defense Threat Reduction Agency, following 
careful review of dosimetry data, there was no record of 
radiation exposure for the veteran.

A January 1989 private hospital report revealed that the 
veteran underwent a bone marrow biopsy.  Pathology results 
revealed lymphocytic leukemia with bone marrow infiltration.  
Subsequent hospitalization reports from March 1989 to April 
1990 show treatment for bronchiolitis with bronchospasm, 
congestive heart failure, end stage leukemia, and acute 
leukemia with exacerbation.  The final hospital discharge 
summary in April 1990 indicated that the veteran was admitted 
with congestive heart failure secondary to arteriosclerotic 
heart disease and leukemia.  It was noted that his breathing 
became more labored and he died of cardiopulmonary collapse.  
In a February 1995 letter, I.G., M.D., stated that the 
veteran initially presented with chronic lymphocytic leukemia 
which transformed to prolymphocytic leukemia, which caused 
his death.

At the time of the veteran's death, service connection was 
not in effect for any disability.  The evidentiary record 
reveals that the veteran's death in April 1990, at age 65, 
was the result of prolymphocytic leukemia.  There is no 
evidence of record that a competent medical professional 
determined that the veteran's prolymphocytic leukemia was 
attributable to reported exposure of ionizing radiation 
during service.

The Board has reviewed all the evidence presented, and 
concludes that the evidence does not satisfy the requirements 
of a well grounded claim under any one of the three methods 
by which a claimant can establish service connection based on 
exposure to ionizing radiation.

With respect to 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d)(2), leukemia (other than chronic lymphocytic 
leukemia) is among the diseases which can be presumptively 
service connected.  In this case, even if it is conceded that 
the fatal prolymphocytic leukemia, as a form of leukemia, is 
among the listed diseases, the claim fails because the 
veteran did not participate in a radiation risk activity as 
defined at 38 C.F.R. § 3.309(d)(3)(ii).  That is, according 
to military records, he was not a participant in an 
atmospheric nuclear test; did not serve in the occupation of 
Hiroshima or Nagasaki during the period August 6, 1945 to 
July 1, 1946 (meaning official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki); 
and was not interned in Japan as a prisoner of war.

With respect to 38 C.F.R. § 3.311, the appellant also cannot 
prevail because the evidence of record establishes that the 
veteran was not exposed to ionizing radiation.  According to 
the Defense Threat Reduction Agency, there was no record of 
ionizing radiation exposure for him.  Thus, the only evidence 
that the veteran was exposed to ionizing radiation in service 
consists of the appellant's statements.  Although the Board 
does not doubt that the appellant sincerely believes that the 
veteran was exposed to radioactive material during his 
service, that assertion requires expert scientific 
documentation, and here, the assertion has been contradicted 
by the official record.  Therefore, although the fatal 
prolymphocytic leukemia arguably is among the "Any other 
cancers" listed at 38 C.F.R. § 3.311(b)(2), the Department 
of Defense has found no exposure to ionizing radiation.  
Accordingly, the claim on the basis of radiogenic disease is 
also not well grounded.  

Finally, the appellant has not presented any medical opinion 
linking the veteran's death to service.  Accordingly, the 
claim for service connection for cause of the veteran's death 
as secondary to exposure to ionizing radiation is not well 
grounded.    



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

